
	

113 HJ 63 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Office of Personnel Management relating to the treatment of Members of Congress and congressional staff under section 1312 of the Patient Protection and Affordable Care Act.
U.S. House of Representatives
2013-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 63
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2013
			Mr. McCaul introduced
			 the following joint resolution; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		JOINT RESOLUTION
		Providing for congressional disapproval
		  under chapter 8 of title 5, United States Code, of the rule submitted by the
		  Office of Personnel Management relating to the treatment of Members of Congress
		  and congressional staff under section 1312 of the Patient Protection and
		  Affordable Care Act.
	
	
		That Congress disapproves of the rule
			 submitted by the Office of Personnel Management relating to the treatment, for
			 purposes of qualifying for certain Federal Employees Health Benefits Program
			 (chapter 89 of title 5, United States Code) benefits, of Members of Congress
			 and congressional staff under section 1312 of the Patient Protection and
			 Affordable Care Act (Public Law 111–148) (78 Fed. Reg. 48337 (August 8, 2013)),
			 and such rule shall have no force or effect.
		
